DETAILED ACTION
Response to Amendment
Responsive to the Amendment March 3, 2022. Claim 1 was amended. Claims 2-3 were canceled. Claims 1 and 4-5 remain pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pinkus (US 2013/0085817). 
As per claim 1, Pinkus teaches a mobile object system, comprising: 
an information processing apparatus; and an autonomous travel vehicle (see at least fig 3A, paragraph [0035]), 
(see at least paragraphs [0050-0051]; deal details), the second data being information regarding a base that provides the commodity or service (see at least paragraph [0034-0035]; trip information), and 
the autonomous travel vehicle introduces the commodity or service to the user in the vehicle based on the first data, and moves to the base indicated in the second data upon reception of an instruction from the user (see at least paragraphs [0034-0035, figs 3A, 19).  
Pinkus displays hotel deals (see at least paragraph [0050], figs 12, 13) but fails to explicitly teach the commodity data is for every room type of an accommodation service. However, it would have been an obvious matter of design choice to display such data since the Applicant has not disclosed that doing so would solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well if any deal data was displayed. 
Furthermore, “Official Notice” is taken that the concept of displaying deal data that includes prices for each room type available at a hotel is notoriously well-known as evidenced by at least Steelman et al (US 2002/0116284) in at least fig 6B. It would have further been obvious to include this feature in Pinkus because doing so would provide room options to the consumer. 
As per claim 4, Pinkus teaches wherein the information processing apparatus further transmits to the autonomous travel vehicle third data in association with the first data, the third data being information indicating whether the commodity or service is able to provide (see at least paragraph [0084]; available deals).  
As per claim 5, Pinkus teaches wherein the information processing apparatus periodically transmits only the third data to the plurality of autonomous travel vehicles (see at least paragraph [0040]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY REFAI/               Primary Examiner, Art Unit 3661